DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a coupler assembly configured for receipt of an optical fiber cable to enable the optical fiber cable to pass through a wall having an opening therein, said coupler assembly comprising:
a coupler comprising an internally threaded fastener and an externally threaded portion and an annular wall portion located adjacent said externally threaded portion and projecting outward with respect to said externally threaded portion, said externally threaded portion including two opposed flattened areas, said internally threaded fastener being configured to be threadedly secured onto said externally threaded portion of said tubular body to produce a space between said internally threaded fastener and said annular wall portion; and
an adapter assembly comprising a pair of thin planar members, one of said thin planar members being configured to be secured to the wall adjacent the opening therein, said pair of thin planar members having respective recesses and being pivotably connected to each other, whereupon said recesses conjoin to form an opening receiving said externally portion and said 
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883